DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
EXAMINER' S AMENDMENT
3. An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for the examiner's amendment was given in a telephone interview with Mrs. Shannon Hughes Mastick, reg. no. 74,887, on 10/07/2022. 
IN THE CLAIMS
Please amend the claims as follows: 
10. Cancelled 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2022 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 9, 11-12, 14-17 and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ozawa European Patent Application No. :( EP 2 975 852 A1) hereinafter referred as Ozawa.
	For claim 1, Ozawa teaches a  method for establishing a virtual voice assistant communication session related to navigation (paragraph [0020], lines 13-14) between a user and an electronic device (100 figure 11), the virtual voice assistant communication session comprising voice output by the electronic device and voice input by the user (110 figure 11) (Paragraph [0049], lines 3-5),  the method comprising:
	detecting, by one or more processors in the electronic device, a triggering event for establishing a virtual voice assistant communication session with a user of a navigation application (s104 Fig22), wherein detecting the triggering event comprises identifying, by the electronic device, information to communicate to the user or information from the user to communicate to the navigation application  (step S50 in figure 20 )( S105  and 2302 Fig. 22)  (Paragraphs [0166]  and  [0173], lines 1-8);
generating, by the one or more processors, a notification based on detecting the triggering event ( S107 Fig. 22)  (paragraphs [0167]  and [0180], lines 1-8);
subsequently to generating the notification, receiving, by the one or more processors, a permission from the user to establish the virtual voice assistant communication session (paragraphs [0216], lines 8-11 and  [0217], lines 1-5); and 
in response to receiving the permission, establishing the virtual voice assistant communication session between the electronic device and the user (paragraph [0217], lines 5-11) 
For claim 2, Ozawa teaches the method, wherein generating the notification includes determining a time at which the notification is provided in view of a determined level of importance of the information (paragraph [0125], lines 1-10). 
For claim 4, Ozawa teaches the method, wherein determining the level of importance of the information includes: determining a current geographic context of the electronic device, and using the determined current geographic context of the electronic device to determine the level of importance of the information (paragraph [0106], lines 1-7).  
For claim 5, Ozawa teaches the method, wherein determining the current geographic context of the electronic device includes determining a current location of the electronic device, and further comprising determining a level of importance of the information by determining a distance between the current location of the electronic device and a location to which the information relates  (paragraph [0106], lines 1-10) and (paragraph [0110], lines 1-6).  
For claim 6, Ozawa teaches the method, wherein determining the current geographic context of the electronic device includes determining a current speed of the electronic device, and wherein determining the level of importance of the information includes comparing the determined current speed of the electronic device to a threshold value (paragraph [0139], lines 1-19). 
For claim 7, Ozawa teaches the method, wherein detecting the triggering event includes determining that navigation information to be conveyed to the user is available (paragraph [0081], lines 1-14).  
For claim 9, Ozawa  teaches  the method,  wherein establishing the virtual voice assistant communication session includes at least one of receiving voice input from the user and providing voice output via a head unit of a vehicle, wherein the electronic device is communicatively coupled to the head unit of the vehicle via a short-range communication link (paragraph [0049], lines 1-5).   
For claim 11, Ozawa teaches an electronic device comprising: one or more processors and a non-transitory computer-readable memory storing thereon instructions that, when executed by the one or more processors, cause the electronic device to: 
detect a triggering event for establishing a virtual voice assistant communication session related to navigation with a user of a navigation application (s104 Fig22) by identifying information to communicate to the user or information from the user to communicate to the navigation application (step S50 in figure 20 )( S105  and 2302 Fig. 22)  (Paragraphs [0166]  and  [0173], lines 1-8); 
generate a notification based on the triggering event ( S107 Fig. 22)  (paragraphs [0167]  and [0180], lines 1-8);
subsequently to generating the notification, receive a permission from the user to establish the virtual voice assistant communication session (paragraphs [0216], lines 8-11 and  [0217], lines 1-5); and
 in response to receiving the permission, establish the virtual voice assistant communication session between the electronic device and the user(paragraph [0217], lines 5-11), the virtual voice - 23 -PATENT APPLICATION Attorney Docket No.: 31730/202254-OOC/US assistant communication session comprising voice output by the electronic device and voice input by the user (paragraphs [0166] and  [0214], lines 1-11).  
For claim 12, Ozawa teaches the electronic device, wherein the instructions further cause the electronic device to generate the notification in accordance with a determined level of importance by determining a time at which the notification is provided in view of the determined level of importance (paragraph [0125], lines 1-10). 
For claim 14, Ozawa teaches the electronic device, wherein the instructions further cause the electronic device to determine a level of importance of the information by: determining a current geographic context of the electronic device, and using the determined current geographic context of the electronic device to determine the level of importance of the information.   (paragraph [0106], lines 1-7).
For claim 15, Ozawa  teaches  the electronic device, wherein the instructions cause the electronic device to determine the current geographic context of the electronic device by determining a current location of the electronic device, and wherein the instructions further cause the electronic device to determine a level of importance of the information by determining a distance between the current location of the electronic device and a location to which the information relates (paragraph [0106], lines 1-10) and (paragraph [0110], lines 1-6). 
For claim 16, Ozawa  teaches  the electronic device, wherein the instructions cause the electronic device to determine the current geographic context of the electronic device by determining a current speed of the electronic device, and wherein the instructions further cause the electronic device to determine a level of importance of the information by comparing the determined current speed of the electronic device to a threshold value (paragraph [0139], lines 1-19).
For claim 17, Ozawa teaches the electronic device, wherein the instructions cause the electronic device to detect the triggering event by determining that navigation information to be conveyed to the user is available (paragraph [0081], lines 1-14).  
For claim 19, Ozawa teaches the electronic device, wherein the instructions cause the electronic device to establish the virtual voice assistant communication session by at least one of receiving voice input from the user and providing voice output via a head unit of a vehicle, wherein the electronic device is communicatively coupled to the head unit of the vehicle via a short-range communication link (paragraph [0049], lines 1-5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 3, 8,  13, 18 and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Ozawa European Patent Application No. :( EP 2 975 852 A1) hereinafter referred as Ozawa, in view of Rand et al  US Patent Application No.:( US 2016/0036962 A1) hereinafter referred as Rand
For claims 3 and 13, Ozawa disclose all the subject matter of the claimed invention with the exemption of the determining a level of importance of the information by one or more of: determining a current noise level of an area proximate the electronic device or determining whether the user is currently using an audio feature of the electronic device that is distinct from the virtual voice assistant communication session as recited in claims 3 and  13.
Rand from the same or analogous art teaches the determining a level of importance of the information by one or more of: determining a current noise level of an area proximate the electronic device or determining whether the user is currently using an audio feature of the electronic device that is distinct from the virtual voice assistant communication session (paragraph [0009], lines 12-16), (paragraph [0347], lines 1-11)  and (paragraph [0386], lines 1-8). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determining a level of importance of the information by one or more of: determining a current noise level of an area proximate the electronic device or determining whether the user is currently using an audio feature of the electronic device that is distinct from the virtual voice assistant communication session as taught by Rand into the spot notification method, device and program of Ozawa.   
The determining a level of importance of the information by one or more of: determining a current noise level of an area proximate the electronic device or determining whether the user is currently using an audio feature of the electronic device that is distinct from the virtual voice assistant communication session can be modify/implemented by combining the determining a level of importance of the information by one or more of: determining a current noise level of an area proximate the electronic device or determining whether the user is currently using an audio feature of the electronic device that is distinct from the virtual voice assistant communication session the device. This process is implemented as a hardware solution or as firmware solutions of Rand into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Ozawa. As disclosed in Rand, the motivation for the combination would be to use the calculation of the current level of noise that will help the connection to be improved and managed, becoming the method/device more efficient and reliable for a better communication.
For claims 8 and 18, Ozawa disclose all the subject matter of the claimed invention with the exemption of the wherein detecting the triggering event includes determining whether a user is expected to have an update regarding one or more of traffic conditions or weather conditions, and wherein establishing the virtual voice assistant communication session between the electronic device and the user includes requesting an update, from the user, regarding one or more of the traffic conditions or the weather conditions as recited in claims 8 and 18.
Rand from the same or analogous art teaches wherein detecting the triggering event includes determining whether a user is expected to have an update regarding one or more of traffic conditions or weather conditions, and wherein establishing the virtual voice assistant communication session between the electronic device and the user includes requesting an update, from the user, regarding one or more of the traffic conditions or the weather conditions (paragraph [0118], lines 44-57) and (paragraph [0229], lines 1-4). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the wherein detecting the triggering event includes determining whether a user is expected to have an update regarding one or more of traffic conditions or weather conditions, and wherein establishing the virtual voice assistant communication session between the electronic device and the user includes requesting an update, from the user, regarding one or more of the traffic conditions or the weather conditions as taught by Rand into the spot notification method ,device and program of Ozawa.   
The wherein detecting the triggering event includes determining whether a user is expected to have an update regarding one or more of traffic conditions or weather conditions, and wherein establishing the virtual voice assistant communication session between the electronic device and the user includes requesting an update, from the user, regarding one or more of the traffic conditions or the weather conditions can be modify/implemented by combining the wherein detecting the triggering event includes determining whether a user is expected to have an update regarding one or more of traffic conditions or weather conditions, and wherein establishing the virtual voice assistant communication session between the electronic device and the user includes requesting an update, from the user, regarding one or more of the traffic conditions or the weather conditions with the device. This process is implemented as a hardware solution or as firmware solutions of Rand into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Ozawa. As disclosed in Rand, the motivation for the combination would be to use the instructions to update the traffic condition helping the user to have a better connectivity becoming more efficient and reliable for a better communication.
For claim 20, Ozawa  teaches  the electronic device, wherein the instructions cause the electronic device to generate the notification in accordance with a determined level of importance (paragraph [0162], lines 1-9). However, Ozawa disclose all the subject matter of the claimed invention with the exemption of the including generating a notification having a first property in a first instance and generating a notification having a second property in a second instance as recited in claim 20.
Rand from the same or analogous art teaches including generating a notification having a first property in a first instance and generating a notification having a second property in a second instance (paragraph [0009], lines  1-25). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the including generating a notification having a first property in a first instance and generating a notification having a second property in a second instance as taught by Rand into the spot notification method ,device and program of Ozawa.   
The including generating a notification having a first property in a first instance and generating a notification having a second property in a second instance can be modify/implemented by combining the including generating a notification having a first property in a first instance and generating a notification having a second property in a second instance with the device. This process is implemented as a hardware solution or as firmware solutions of Rand into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Ozawa. As disclosed in Rand, the motivation for the combination would be to use the instructions to update the traffic condition helping the user to have a better connectivity becoming more efficient and reliable for a better communication.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 21 of copending U.S Application No. (US 11,145,203 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, the claim 21 of the U.S Application No. (US 11,145,203 B2 ) discloses: 
Current Application
1. A method for establishing a virtual voice assistant communication session related to navigation between a user and an electronic device, the virtual voice assistant communication session comprising voice output by the electronic device and voice input by the user, the method comprising: detecting, by one or more processors in the electronic device, a triggering event for establishing a virtual voice assistant communication session with a user of a navigation application, wherein detecting the triggering event comprises identifying, by the electronic device, information to communicate to the user or information from the user to communicate to the navigation application; generating, by the one or more processors, a notification based on detecting the triggering event; subsequently to generating the notification, receiving, by the one or more processors, a permission from the user to establish the virtual voice assistant communication session; and in response to receiving the permission, establishing the virtual voice assistant communication session between the electronic device and the user.
11,145,203
21. A method for establishing a virtual voice assistant communication session related to navigation between a user and an electronic device, the virtual voice assistant communication session comprising voice output by the electronic device and voice input by the user, the electronic device being configured to access information from a data source, the method comprising: detecting, by one or more processors in the electronic device, a triggering event for establishing a virtual voice assistant communication session with a user of a navigation application, wherein detecting the triggering event comprises identifying, by the electronic device, information from the data source that is desirable to communicate to the user at the present time or information from the user to communicate to the data source; determining, by the one or more processors, a level of importance of the information; generating, by the one or more processors, a notification in accordance with the determined level of importance, including generating a notification having a first property in a first instance and generating a notification having a second property in a second instance; subsequently to generating the notification, receiving, by the one or more processors, a permission from the user to establish the virtual voice assistant communication session; and in response to receiving the permission, establishing the virtual voice assistant communication session between the electronic device and the user.

Nonetheless, the removal of said limitations from the claim 1 of the present application made claim 21 a broader version or same version of claim 1. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 21.  Same rejection is applied to claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642